Citation Nr: 0720255	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to July 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claims.

The Board notes that the veteran's Notice of Disagreement 
also addressed the January 2005 rating decision's denial of 
service connection for a spine disorder and a bilateral knee 
disorder.  Further, these issues were included as part of the 
February 2005 Statement of the Case (SOC).  However, by his 
April 2005 Substantive Appeal, the veteran indicated he was 
only appealing the left ankle and bilateral shoulder claims.  
See 38 C.F.R. § 20.202.  Thus, these are the only issues over 
which the Board currently has jurisdiction.

The record reflects that additional evidence has been 
submitted directly to the Board that was not reviewed by the 
RO.  However, by an April 2007 statement, the veteran's 
accredited representative waived the right to have this 
evidence initially considered by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's left 
ankle claim.  Accordingly, this claim will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's bilateral shoulder 
claim has been completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has a chronic 
disability of either shoulder.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral shoulder 
disorder.  38 USCA 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 CFR §§ 
3.159, 3.303 (2006); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) dismissed in part and vacated in part on 
other grounds, sub. nom. Sanchez- Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
August 2003.  He was sent additional notice by a May 2005 
letter.

Taken together, the aforementioned notification letters 
identified the issue currently on appeal, informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in an April 2007 statement, the 
veteran's accredited representative cited to relevant 
regulatory and statutory provisions regarding service 
connection claims.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to his service connection claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the service connection claim, and it 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as noted 
in the preceding paragraph, the veteran has indicated 
familiarity with the requirements for the benefit sought on 
appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service and post-service medical records 
are in the claims file.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  As part of his 
April 2005 Substantive Appeal, he indicated that he did not 
want a Board hearing in conjunction with this appeal.  
Moreover, he was accorded a VA medical examination in this 
case in September 2003.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral shoulder disorder.

The Board acknowledges that the veteran's service medical 
records confirm he was treated for complaints of bilateral 
shoulder problems while on active duty.  For example, records 
dated in September 1995 indicate treatment for complaints of 
bilateral shoulder pain of 2 weeks duration, with an 
assessment of right trapezius muscle strain.  He was also 
treated for right shoulder problems in 2002.  In pertinent 
part, records dated in June 2002 show a diagnosis of right 
shoulder impingement.

Despite the foregoing, the competent medical evidence does 
not reflect the veteran currently has any chronic 
disabilities caused and/or aggravated by these in-service 
problems, as exemplified by the September 2003 VA medical 
examination.  

The Board does not dispute that the veteran has complaints of 
pain in both shoulders, to include at the September 2003 VA 
medical examination.  However, it is noted that in-service X-
rays of the right shoulder conducted in June 2002 were 
normal.  A September 2002 MRI of the right shoulder was also 
normal.  Thereafter, a March 2003 Physical Evaluation Board 
report found the veteran to have resolved subacromial 
bursitis.

The Board further notes that the September 2003 VA examiner 
noted that examination of the shoulders revealed the veteran 
was able to extend both shoulders from zero to 180 degrees 
anteriorly and laterally without any pain or popping.  X-rays 
conducted of both shoulders in conjunction with this 
examination were within normal limits.  Moreover, the 
examiner specifically stated that the exam and X-rays of the 
shoulder were normal; i.e., no chronic disability was 
diagnosed with respect to either shoulder.

Simply put, the only evidence of current disabilities of 
either shoulder are the veteran's subjective complaints of 
pain, with medical examinations of these joints being within 
normal limits.  The Court has held that service connection is 
not authorized for pain alone, in the absence of a medical 
diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral shoulder disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.




REMAND

The Board notes that the veteran's service medical records 
reflect he was treated for left ankle problems while on 
active duty.  For example, records dated in August 2001 note 
that he was treated for left ankle trauma which occurred 
while playing soccer.  Assessment was ankle 
strain/instability.  Subsequent records dated in May 2003 
show treatment for a left ankle sprain.  However, as with the 
shoulders, the September 2003 VA examiner found that 
examination and X-rays of the ankles were normal, with no 
chronic disability being diagnosed.

In spite of the findings of the September 2003 VA 
examination, the Board notes that subsequent medical records 
dated in 2004 and 2005 reflect treatment for bilateral ankle 
problems, and include assessments of bilateral ankle 
instability, as well as bilateral peripheral neuropathy.  
Thus, there is competent medical evidence showing the veteran 
currently has a chronic disability of the left ankle.  
Nevertheless, there is no competent medical evidence which 
indicates whether the current disability is causally related 
to active service, to include the treatment for left ankle 
problems therein.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (In the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.).  Accordingly, 
the Board concludes that a remand is required to accord the 
veteran an examination to determine the etiology of his 
current left ankle disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further finds that, inasmuch as it has been 
determined that a remand is already required in the instant 
case, the veteran should be provided with notice consistent 
with the Court's holding in Dingess/Hartman, supra, that 
informs him of the potential disability rating(s) and 
effective date(s) if service connection is awarded, and also 
includes an explanation as to the type of evidence or other 
information on which these determinations will be based.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  Please provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
ankle since July 2005.  After securing 
any necessary release, the RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA medical 
examination to determine the nature and 
etiology of any current left ankle 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

For any current left ankle disorder found 
to be present, the examiner must express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that it is causally related to active 
service.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the February 2005 SOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


